Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stationary retaining posts protrude at least partially through the upper portion (emphasis added) in claim 26 and the fasteners in claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. For an example, on page 1, it should be deleted all unnecessary information except the title.
The abstract of the disclosure is objected to because the abstract, line 1 “A single-blade razor apparatus and methods for manufacturing the same” should read --A single-blade razor apparatus and methods are for manufacturing the same.--. Also, the language “may” used in the abstract is unclear, for an example “a razor apparatus may include a handle…” which is unclear whether the razor apparatus includes the handle or not. To avoid the confusion, the language “may” should be deleted. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-27, 30-40 recite “the stationary retaining posts” (emphasis added) that are unclear because this invention is a portable device capable of achieving an infinite number of orientations or movements during use and the retaining posts are not stationary. Therefore, it is unclear how the retaining posts are stationary.
The last paragraph of claims 21, 30, 36 recite “wherein the stationary retaining posts permit the single blade to move in at least one dimension perpendicular to the cutting edge of the single blade …” that is vague and unclear how the stationary retaining posts permit the single blade to move. What cause does the single blade move? Clarification is required.
All claims dependent from claims 21, 30, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 10, 538,005, hereinafter the US patent. 
For an example, claims 21, 30, 36, the U.S. Patent teaches all of the limitations as set forth in claims 21, 30, 36 of this Application (see claims 1 and 7 of the U.S. Patent No. 10, 538,005).
Claims 21-40 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 11,141,872, hereinafter the US patent. 
For an example, claims 21, 30, 36, the U.S. Patent teaches all of the limitations as set forth in claims 21, 30, 36 of this Application (see claim 1 of the U.S. Patent No. 11,141,872).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siefer (US 5012578).

Regarding claim 21, as best understood, Siefer shows a razor apparatus (Figures 2-6), comprising:
a handle (18); and
a head (13-14, Figure 3) mounted on the handle, wherein the head has a rear side including an aperture (Figure 6 shows a groove between hinges 19 and parts 13, 14, also when the cap 13 is slid back, it creates an opening) configured for positioning of a single blade (Figure 2 below) inside the head (as the claim is written, it is unclear which way the blade is positioned, therefore, as seen in Siefer’s figure 2, when the cap is slid back, the blade is positioned  to expose for shaving and meets this limitation), the head further having a front side (Figure 2 below, where the blade is exposed) through which a cutting edge of the single blade is exposed when the single blade is positioned inside the head;
wherein the head includes a plurality of stationary retaining posts (Figure 2 below, relative to the blade), the stationary retaining posts mating with respective recesses of the single blade (Figure 2 below) when the single blade is positioned inside the head to retain the single blade inside the head, and wherein the stationary retaining posts permit the single blade to move in at least one dimension perpendicular to the cutting edge of the single blade when the single blade is positioned inside the head (it is not clear when and how the blade is moved, therefore, for an example, during the razor of Siefer assembling or retaining the blade into the head, the blade can be moved many directions relative to the posts until it is aligned and inserted into the posts in a direction perpendicular to the cutting edge. Also, this invention is a portable device capable of achieving an infinite number of orientations or movements during use, therefore, the blade is also moved with the head in many directions including a direction perpendicular to the cutting edge).

    PNG
    media_image1.png
    782
    866
    media_image1.png
    Greyscale

Regarding claims 22-23, as best understood, Siefer shows that the stationary retaining posts permit the single blade to move in the at least one dimension without biasing forces (see the discussion in claim 21 above “this invention is a portable device capable of achieving an infinite number of orientations or movements during use…”) and the stationary retaining posts permit the single blade to move in at least a second dimension relative to the head (see the discussion in claim 21 above).
Regarding claim 24, as best understood, Siefer shows that the stationary retaining posts are positioned in the rear side of the head (see Figures 1-2, the posts are positioned closer to the rear side than the front side).
Regarding claim 25, as best understood, Siefer shows that the head comprises an upper portion (13) and a lower portion (14) that form the aperture (see the discussion in claim 21 above), the lower portion being closer to the handle than the upper portion (Figure 2), and wherein the stationary retaining posts are positioned in the lower portion (Figure 2 above).
Regarding claim 26, as best understood, Siefer shows that the stationary retaining posts protrude at least partially through the upper portion and into the aperture (see Figure 2, the posts partially protrude into an inner cavity “where the reference 13 is” forming by the upper portion and this cavity connects to the aperture during the cap 13 is latched with the support 14).
Regarding claim 27, as best understood, Siefer shows that the plurality of stationary retaining posts includes two stationary retaining posts (Figure 2 above, the left and right posts) positioned on opposing sides of the head.
Regarding claim 28, Siefer shows that the head comprises an upper portion (13) and a lower portion (14) that form the aperture (see the discussion in claim 21 above), wherein the lower portion is closer to the handle than the upper portion (Figure 2), and wherein proximate the front side of the head, the upper portion is physically supported by the lower portion (Figure 5, while the cap 13 is in a closed position).
Regarding claim 29, Siefer shows that the head comprises an upper portion and a lower portion that form the aperture, wherein the lower portion is closer to the handle than the upper portion (see the discussion in claim 28 above), and wherein the upper portion and the lower portion are secured by one or more fasteners (see Figure 2 above).
Regarding claim 30, Siefer shows all of the limitations as stated in claim 21 above including that the stationary retaining posts permit the single blade to move in at least one dimension perpendicular to the cutting edge of the single blade while retaining the single blade inside the head (emphasis added) (see the discussion in claim 21 above).
Regarding claim 31, Siefer shows all of the limitations as stated in claim 22 above.
Regarding claim 32, Siefer shows all of the limitations as stated in claim 21 above “during the razor of Siefer assembling or retaining the blade into the head, the blade can be moved many directions relative to the posts until it is aligned and inserted into the posts”
Regarding claim 33, Siefer shows all of the limitations as stated in claim 25 above.
Regarding claims 34-35, Siefer shows all of the limitations as stated in claim 27 above and wherein the two stationary retaining posts are positioned on opposing sides of the aperture (Figures 2 and 6, each of the posts is respectively on each side of the aperture).
Regarding claim 36, Siefer shows all of the limitations as stated in claims 21 and 30 above.
Regarding claim 37, Siefer shows all of the limitations as stated in claims 22 and 31 above.
Regarding claim 38, Siefer shows all of the limitations as stated in claims 23 and 32 above.
Regarding claims 39-40, Siefer shows all of the limitations as stated in claims 24 and 33 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Siefer in view of Simonetti (US 3777396).
These below are alternative rejections if one is to argue that Siefer’s blade is not movements relative to the head, then the following rejections are applied.
Regarding claims 21-40, Siefer shows all of the limitations as stated in claims above except that the blade can be moved in at least two dimensions relative to the head, wherein the at least two dimensions include a dimension perpendicular to a face of the single blade or the cutting edge.
Simonetti shows a razor apparatus (Figures 1-4) comprising a handle (13) mounted to a head (cartridge 10), wherein the head has upper and lower portions (a cap 24 and a blade seat 20) for receiving a blade (26), wherein the head has posts (36) and a transverse gap (70, Figure 4) for allowing the blade (26) to be moved within the head (Col. 3, lines 5-30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the head of Siefer to have a gap, as taught by Simonetti, in order to allow the head or the cartridge to have manufacturing tolerances, essentially giving some wiggle room in a final product production (as disclosed in Col. 3, lines 5-16 of Simonetti) and allow the blade to be easily inserted to and removed from the head.
Since Siefer added manufacturing tolerances to the head, the modification of Siefer’s head shows a space for the blade movements in at least two dimensions (up, down, and lateral directions within the space) relative to the head, wherein the at least two dimensions include a dimension perpendicular to a face of the single blade (the up and down directions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        9/9/2022